Citation Nr: 1740944	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1959 to March 1967 and March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to a TDIU.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a June 2015 VA audiology examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   The Veteran in this case met the percentage requirements as of August 31, 2010.  He is in receipt of service connection for ischemic heart disease (IHD), rated 60 percent from August 31, 2010; tinnitus, rated 10 percent from November 24, 2010; and bilateral hearing loss, rated noncompensable from November 24, 2010.  

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16  (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's DD-214 indicates that he served in the United States Navy for approximately nine years.  His military occupational specialty was quartermaster (water transportation).

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that he had worked for an electric company as a meter man until seven years prior.  He stopped working because he was eligible for retirement.  The VA examiner opined that the Veteran's IHD did not limit sedentary employment function.  He stated that there was no limit to mild to moderate intermittent physical activity due to his IHD condition alone.  The Veteran would not be able to perform strenuous or prolonged physical exertion due to IHD.  The VA examiner stated that the Veteran's non-service connected conditions, including a lumbar spine condition, history of transient ischemic attacks, and obesity, rendered him unable to secure and maintain substantially gainful employment.

In an October 2011 addendum opinion, a VA audiologist opined that the Veteran's bilateral hearing loss alone should not significantly affect vocational potential, with proper amplification and reasonable accommodations as specified in the Americans with Disabilities Act.  He stated that employment would be feasible if requiring little interaction with the public.

A September 2013 VA treatment note indicated that the Veteran was seeking a disabled parking permit.  The treating physician noted that he experienced shortness of breath easily when walking a short distance, likely due to heart issues.  He stated that this was not new and was relatively stable.  

The Veteran was afforded a VA audiology examination in June 2015.  The VA examiner stated that the Veteran had mild to severe sensorineural hearing loss with good speech discrimination bilaterally.  He opined that with proper amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential.  He further opined that employment would be feasible if requiring little interaction with the public.

In June 2015, the Veteran was afforded a VA heart conditions examination.  The Veteran reported that he became short of breath when he tried to walk.  When he walked 50 feet he experienced dyspnea, chest pain, causing him to have to sit down.  He took nitroglycerin two times a week.  His daily activities included standing to wash dishes, watching television, driving, and reading.  He tried to walk in stores, but said he "would be done" if he went to Walmart, so he waited in the car or on a bench for others to do the shopping.  If he walked, would hang onto a cart.  He tried to mow the yard last year, but could not do it now as he had to sit down too frequently.  He tried to shovel snow during the winter, but got chest pain and short of breath.  Humidity bothered him a great deal.  He went to church and to a show occasionally.  He sits a lot during the day, walks to meals, and to the bathroom.  He would get short of breath if he walked the 50 feet to his garage.  The Veteran stated that he could carry a gallon of milk into the house and put it into the refrigerator, but then he had to sit down.  He could not lift and carry 20 pounds, but was able to carry the 10 pound bags of bird food.  He stated that he was not able to put up his above ground pool this spring because of his chest pain and dyspnea symptoms.  The Veteran stated that he retired 10 years ago from his 30 year career as a meter technician.  He quit because of age and health problems.  On examination, he had peripheral edema in both lower extremities.  The interview-based METs test indicated that a workload of one to three METs resulted in dyspnea and angina.  This METs level is consistent with activities such as eating, dressing, taking a shower, and slow walking for one to two blocks.  The VA examiner opined that the METs level limitation was solely due to the Veteran's heart conditions.  The Veteran reported that he was able to do his activities of daily living, walk around his house, dust, and wash dishes, but was unable to walk a block or two on level ground, vacuum, sweep or mop floors, lift or move heavy furniture, rake leaves or weed, have sexual relations, or participate in moderate recreational activities.  The VA examiner noted the frequency and amount of the Veteran's nitroglycerin prescription refills, and opined that his requirement for nitroglycerin fully supported that though at time the Veteran was able to perform activities at a greater than three to five MET level, he is also intermittently limited, daily if not multiple times a week, to a one to three MET level by cardiac symptoms.  These symptoms require discontinuation of the activity initiating symptoms followed by sitting and resting, and the use of nitroglycerin.  The VA examiner opined that the Veteran's heart condition would limit him to standing or walk two hours out of eight, only on level terrains and distances of less than 75 feet per hour.  He could lift and carry 15 pounds or less intermittently and not repetitively.  He should only work in a climate controlled environment, and must have accommodation to sit and rest as needed for symptom control.  He should avoid exertional tasks such as running, jumping, climbing, crawling, forcefully pushing and pulling, and work above shoulder level.  He could do infrequent stair climbing, but only if self-paced and with railings.  There were no limitations on the Veteran's ability to sit.  The VA examiner noted that the Veteran completed junior high school and obtained a GED.  

After review of all evidence of record, both lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities for the entire period on appeal.  The Veteran's cardiac symptoms, including a decreased ability to walk more than 50 feet without shortness of breath and dyspnea, preclude him from obtaining and maintaining any type of substantially gainful employment.  The Veteran's limitations related to walking, lifting, climbing, sitting, and standing, as well as his need for frequent breaks, also preclude him from obtaining and maintaining any type of substantially gainful employment.  In support of this finding, the Board notes that the Veteran's education is limited to a GED and he has no training beyond that; he worked for his entire career as a meter technician.  Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted for the entire period on appeal.

ORDER

For the entire period on appeal, a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


